Title: Report on the Receipts and Expenditures of Public Monies to the End of the Year 1791, [10 November 1792]
From: Treasury Department
To: Speaker of the House of Representatives



[Philadelphia, November 10, 1792 Communicated on November 12, 1792]
[To the Speaker of the House of Representatives]

An account of the Receipts and Expenditures of the United States commencing with the establishment of the Treasury Department under the present Governmt, and ending on the thirty first day of December 1791, stated in pursuance of the standing order of the House of Representatives of the United States passed on the thirtieth day of December 1791, of which the following is a copy.
In the House of Representatives of the United States.
Friday the 30 of December 1791.
Resolved, that it shall be the duty of the Secretary of the Treasury to lay before the House of Representatives on the fourth Monday of October in each Year, if Congress shall be then in session, or if not then in session, within the first week of the session next following the said fourth Monday of October, an accurate Statement and account of the receipts and expenditures of all public monies down to the last day inclusively of the Month of December immediately preceding the said fourth monday of October, distinguishing the amount of the receipts of each State or District, and from each Officer therein, in which statement shall also be distinguished the expenditures which fall under each head of appropriation, and shall be shewn the sums, if any, which remain unexpended, and to be accounted for in the next statement of each and every of such appropriations.
